Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “power traverse” and “rapid traverse” which renders the claim indefinite because it is not clear what is required for a traverse to be “power” or “rapid.”  For the purposes of examination, a power traverse and a rapid traverse will each be interpreted as a traverse provided by the associated drive, e.g., a press cylinder, wherein the press cylinder is driven by an electro-hydrostatic control system for a first traverse and is connected to a separate first drive for a second traverse.  Claims 2-3, 10-11, 14, and 16-18 also recite the power traverse (or transmission) and rapid traverse and are indefinite for the same reason.  
Further, claim 1 recites both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, claim 1 recites the press cylinder and the second hydraulic drive and also recites that these components “are alternately controlled via the common electro-hydrostatic control system.”  For the purposes of examination, each method of using the apparatus in claim 1 will be read as a function or capability of the apparatus, e.g., the common electro-hydrostatic control system is configured to alternately control.  Claims 2-19 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 4, the claim recites the press, first hydraulic and second hydraulic cylinders “comprise a combination of differential cylinders with collectively identical effective areas” which renders the claim indefinite because it is not clear if each of the press, first hydraulic and second hydraulic cylinders is a combination of differential cylinders or if a combination of differential cylinders forms the press, first hydraulic and second hydraulic cylinders.  Further, it is not clear what is required for these cylinders to have collectively identical effective areas.  For the purposes of examination, this phrase will be interpreted as a combination of differential cylinders forms the press, first hydraulic and second hydraulic cylinders and these cylinders have identical effective areas to each other.
Regarding claim 6, the claim recites “the electro-hydrostatic pump unit is preloaded with a pressure between 5 bar to 15 bar” which renders the claim indefinite because it is not clear if this is a method step, i.e., a step of loading the electro-hydrostatic pump unit before an operation, and it is also not clear when the pump unit must be loaded to such a pressure, i.e., does preload mean before an extrusion operation or before a particular step in the extrusion operation.  For the purposes of examination, this phrase will be interpreted as a low-pressure supply is configured to provide a pressure between 5 bar to 15 bar to the electro-hydrostatic pump unit.
Regarding claim 8, the claim recites both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, claim 8 recites a pressure storage and a hydraulic unit and also recites “the hydraulic unit provides a pressure in the pressure storage.”  For the purposes of examination, the method of using the apparatus will be read as a function or capability of the apparatus, e.g., the hydraulic unit is configured to provide a pressure in the pressure storage.  
Regarding claim 13, the claim recites a third hydraulic cylinder comprises “a combination of differential cylinders with collectively identical active surfaces” which renders the claim indefinite because it is not clear how the cylinders may have collectively identical active surfaces, i.e., the combination of differential cylinders will have collective active surfaces and it is not clear what this is identical to.  For the purposes of examination, this phrase will be interpreted as a third hydraulic cylinder comprises a combination of differential cylinders that each have identical active surfaces.
Regarding claim 16, the claim recites both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, claim 16 recites the electro-hydrostatic control system and a first hydraulic cylinder and also recites the power traverse “is executed alternately with the rapid traverse.”  For the purposes of examination, the method of using the apparatus will be read as a function or capability of the apparatus, e.g., the electro-hydrostatic control system is configured to alternately execute the power traverse and the rapid traverse.
Regarding claim 17, the claim recites both an apparatus and a method of using the apparatus in a single claim which renders the claim indefinite.  In particular, claim 8 recites a pressure storage and a hydraulic unit and also recites “the hydraulic unit provides a pressure in the pressure storage.”  For the purposes of examination, the method of using the apparatus will be read as a function or capability of the apparatus, e.g., the hydraulic unit is configured to provide a pressure in the pressure storage. 
Regarding claim 18, it is unclear what each of the “controlling” steps require which renders the claim indefinite.  For example, it is not clear if controlling these various components requires the components to me moved in a certain manner, requires the ability to move the components in a certain manner or maintain or set the components in a certain condition, e.g., a desired amount of pressure.  For the purposes of examination, each controlling step will be interpreted as requiring any ability to control the component.   
Regarding claim 19, the claim recites “using an extrusion press according to claim 1 comprising the step of producing an extrusion selected from a group consisting of rods, wires, tubes and profiles” which renders the claim indefinite because it is not clear what is required to produce a rod, wire, tube or profile, i.e., actuating the press cylinder or the container or the shearing tool to create any of these products or whether any material needs to be provided to create these products.  For the purposes of examination, this claim will be interpreted as a method of using an extrusion press according to claim 1.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to transitory forms of signal transmission, e.g., controlling various components and actuating the power transmission of the press cylinder or the second hydraulic cylinder for driving the shear tool via the common electro-hydrostatic control system.  Controlling the various components and actuating the power transmission or the second hydraulic cylinder only requires signal transmissions that do not require any concrete structure.  Therefore, as the claim only recites controlling or actuating various components via signal transmissions, the claim does not fall within at least of one of the four statutory categories.
Allowable Subject Matter
Claims 1-17 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record fails to explicitly teach a press cylinder, wherein the press cylinder is driven by both an electro-hydrostatic control system for a power traverse and is connected to a separate first drive for a rapid traverse, and wherein the press cylinder in the power traverse and the second hydraulic cylinder for driving a shearing tool are alternately controlled via the common electro-hydrostatic control system.  Claims 2-19 depend from claim 1 and are allowable for at least that reasons.
US 5,845,516 to Allen teaches an extrusion press comprising: a press cylinder 16, wherein the press cylinder is driven by an electro-hydrostatic control system 32, 60 for a power traverse (Fig. 2; Col. 6, Ln. 63 through Col. 7, Ln. 8); a container 24. Allen also teaches a shearing tool 40 controlled via a control system 48, 60 to be alternately controlled (Fig. 2; Col. 6, Lns. 12-62), however the shearing tool is not connected to a second hydraulic cylinder and also not connected to the electro-hydrostatic control system.
US 3,675,451 to Aisenberg teaches an extrusion press a press cylinder 16 driven by an electro-hydrostatic control system 20 for a power traverse (Fig. 1) and a container 30, wherein the container 30 is connected to a first hydraulic cylinder 24 for a power traverse and is connected to a separate second drive 20 for a rapid traverse (Fig. 1; Col. 2, Lns. 25-49). 
GB 338,946 to Triggs teaches an extrusion press including various hydraulic systems that may be controlled via valves and lines, including a second hydraulic cylinder 179, wherein the second hydraulic cylinder has a locking device (P. 3, Lns. 18-36), wherein the second hydraulic cylinder 179 is configured to drive a shearing tool 178 (Fig. 8; P. 3, Lns. 18-36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE 3,522,685 teaches an extrusion press including a hydraulically driven pressing cylinder 3, a control system 16, and a motor driven shearing tool 10 (Figs. 1-3) and US 2014/0096581 A1 teaches an extrusion press including a press cylinder 22 driven by first and second hydraulic cylinders 21 (Fig. 1; Para. [0037]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725